DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,360,367. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the ‘367 patent include all the limitations of the instant claims.
Instant Application
US Patent No. 10,360,357
determining, by a processor and based on receiving a request from a first device to access a second device, that an authentication code is needed to authenticate the request; (Claim 1)
determining, by the processor, that an authentication code is needed to authenticate the first request to access the protected device based on verifying the user identity; (Claim 1)
generating, by the processor and based on determining that the authentication code is needed to authenticate the request, a plurality of codes that include: (Claim 1)
dynamically generating, by the processor, a plurality of codes based on determining that the authentication code is needed to authenticate the first request to access the protected device…(Claim 1)
a first code corresponding to a correct authentication code needed to authenticate the request, and one or more second codes corresponding to one or more decoy codes; (Claim 1)
a first code, of the plurality of codes, corresponding to a correct authentication code needed to authenticate the first request to access the protected device…one or more second codes, of the plurality of codes, corresponding to one or more decoy codes…(Claim 1)
transmitting the plurality of codes to a third device; (Claim 1)
transmitting, by the processor, the plurality of codes to the second user device; (Claim 1)
transmitting a message including an instruction for identifying the correct authentication code, from among the plurality of codes; (Claim 1)
transmitting, by the processor, a message including an instruction for identifying the correct authentication code from among the plurality of codes using the user-specific data; (Claim 1)
comparing, by the processor, a third code received from the first device and the plurality of codes, wherein the third code is received based on the message; (Claim 1)
receiving, by the processor and from the first user device, a response to the authentication request that includes a third code; comparing, by the processor, the third code and the plurality of codes; (Claim 1)
and authenticating or declining, by the processor and based on comparing the third code and the plurality of codes, the request. (Claim 1)
decline, based on a result of comparing the third code and the first code, to authenticate the first request to access the protected resource. (Claim 18)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renaud, “A Support Architecture For Multi-Channel, Multi-Factor Authentication” (NPL Cite No. 2 from IDS dated 3/23/2021). Referring to claims 1, 8, 15, Renaud discloses a multi-factor authentication scheme wherein a user attempts to perform an account transaction with a server (Page 5, Section 2.1: server reads on the claimed processor and memory) and is provided with a notification using a different communication channel that includes an additional access code necessary to perform the requested transaction (Page 5, Authentication & Page 4, Step 2), which meets the limitation of one or more memories, and one or more processors, communicatively coupled to the one or more memories, one or more instructions that, when executed by one or more processors, cause the one or more processors, determining, by a processor and based on receiving a request from a first device to access a second device, that an authentication code is needed to authenticate the request. The notification includes a randomly generated one time password or PIN that the user submits to authorize the transaction and an additional code that is identified in the notification as being used to lock the user account (Page 4, Step 2: additional code reads on the claimed second code/decoy code), which meets the limitation of generating, by the processor and based on determining that the authentication code is needed to authenticate the request, a plurality of codes that include a first code corresponding to a correct authentication code needed to authenticate the request, and one or more second codes corresponding to one or more decoy codes. The notification can be transmitted to an auxiliary channel such as a mobile phone, or email, or third device (Page 7, Schedule Implications), that is registered during enrollment (Pages 4-5: notification includes claimed instructions to the extent that the notification identifies the one time password or PIN needed for authorization and an additional code for account locking; auxiliary channel device reads on the claimed third device), which meets the limitation of transmitting the plurality of codes to a third device, transmitting a message including an instruction for identifying the correct authentication code, from among the plurality of codes. The user is provided with a means of inputting the access code, identified by the notification Page 4, step 2), into the web browser used to initiate the request (Page 4 & Page 5, Pull Mode) such that upon receipt of the access code, the requested transaction is performed (Page 5, Authentication: permitting the requested transaction shows that the access code is compared against the randomly generated one time password), which meets the limitation of comparing, by the processor, a third code received from the first device and the plurality of codes, wherein the third code is received based on the message, and authenticating, by the processor and based on comparing the third code and the plurality of codes, the request.
Referring to claims 2, 9, 16, Renaud discloses that the user is provided with a means of inputting the access code into the web browser used to initiate the request (Page 4 & Page 5, Pull Mode), which meets the limitation of transmitting an authentication request that includes a request for the correct authentication code. Upon receipt of the access code, the requested transaction is performed (Page 5, Authentication), which meets the limitation of receiving a response to the authentication request that includes the third code. 
Referring to claims 3, 10, 17, Renaud discloses that upon receipt of the access code, the requested transaction is performed (Page 5, Authentication: permitting the requested transaction shows that the access code is compared against the randomly generated one time password), which meets the limitation of wherein the request is authenticated based on the third code matching the first code. 
Referring to claims 5, 12, 19, Renaud discloses that the auxiliary channel for delivery of the notification can include email, SMS to the mobile device, and phone call (Pages 4-5), which meets the limitation of wherein the plurality of codes are transmitted according to a communication of the first device, wherein the communication includes at least one of a text message, an electronic mail message, or an audio message.
Referring to claims 6, 13, Renaud discloses that the notification includes a randomly generated one time password or PIN that the user submits to authorize the transaction and an additional code that is identified in the notification as being used to lock the user account (Page 4, Step 2), which meets the limitation of wherein the first code is generated using a pseudo-random code.
Referring to claims 7, 14, 20, Renaud discloses that the notification can be transmitted to an auxiliary channel such as a mobile phone, or email, or third device (Page 7, Schedule Implications), that is registered during enrollment (Pages 4-5), which meets the limitation of wherein the message is transmitted to the third device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud, “A Support Architecture For Multi-Channel, Multi-Factor Authentication”, in view of Movassaghi, U.S. Publication No. 2014/0365780. Referring to claims 4, 11, 18, Renaud does not explain that a security action is performed when the entered code does not match either the one time password/PIN or the additional code. 
Movassaghi discloses the comparison of an entered one time password (“OTP”) with an OTP generated by a server ([0065]-[0066]) such that if the OTPs do not match a verification failure message is transmitted ([0069]: failure message transmission reads on the claimed security action), which meets the limitation of performing, based on the third code not matching the first code and based on the third code not matching the one or more second codes, a security action. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multi-factor authentication system of Renaud to have transmitted a failure message when the entered code does not match the one time password/PIN or the addition code in order to provide an indication to the message recipient that the device failed authentication and allow for the recipient to take security measures as suggested by Movassaghi ([0069]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weiner, U.S. Publication No. 2015/0073992, discloses a secure transaction system that utilizes out of band authentication processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437